Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


Michael Perry, Appellant                              Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 42,139-
No. 06-13-00051-CR          v.                        A). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
assessment of attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Michael Perry, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED AUGUST 15, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk